Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-11, 17-20 and 22-26 are pending.
Claims 12-16, 21 and 27-33 are cancelled.
Claims 1, 11 and 22 are independent claims.
All remaining claims are original claims.

Allowable Subject Matter
Claim 1-11, 17-20 and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the combined limitations of claims 1, 11 and 22.  These claims all claim a calibration component configured to communicate to a sensor device three simulated calibration outputs which are configured to cause the sensor device to produce actual readings which are at separate output levels.  Conventional sensor calibration differs in that rather than communicate a simulated calibration output, instead the actual sensed environment is modified to cause a change in the sensor output based on the change in the measured environment (e.g the teaching of Kay et al., “A Practical Technique for Minimizing the Number of Measurements in Sensor Signal Conditioning Calibration”, Texas Instruments 2005).

Shunt calibration has been known for some time as evidenced by the teaching of Mrogan et al., US 4,627,296, where a resistor is applied across one leg of a bridge device (col 2 lines 8-12).  There is nothing in the teaching to anticipate or make obvious the use of multiple simulated outputs of the same sensor at various levels.
The TorkTrak 10K-LP device of Binsfield Engineering Inc. (on the market before 2019) uses a two resistor shunt calibration system for providing the simulated outputs for sensors of different ranges.  It in no manner anticipates or makes obvious the use of multiple simulated outputs of the same sensor at various levels.
Hee et al., KR 20060025771, teaches an interesting unit with two sets of 8 shunt resistors for two legs of the Wheatstone bridge sensor FIG. 2.  However the additional resistors allows one to select the proper resistor to simulate the maximum within-range output of the sensor.  It in no manner anticipates or makes obvious the use of multiple simulated outputs of the same sensor at various levels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REGIS J BETSCH/Primary Examiner, Art Unit 2857